Filed Pursuant to Rule 424(b)(7) Registration No. 333- 151811 PROSPECTUS SUPPLEMENT NO. 2 To prospectus dated June 20, 2008 Class A Common Stock This prospectus supplement no. 2, which supplements the prospectus dated June 20, 2008 and filed by us on June 20, 2008 and the prospectus supplement no. 1 dated July 11, 2008 and filed by us on July 11, 2008, relates to the resale from time to time by selling shareholders of shares of our Class A common stock that we may issue to them upon the conversion of our 3.50% Senior Convertible Notes due 2013, or the “notes”. You should read this prospectus supplement in conjunction with the related prospectus and the related prospectus supplement no. 1. This prospectus supplement is not complete without, and may not be delivered or used except in conjunction with, the prospectus, including any amendments or supplements to the prospectus. This prospectus supplement is qualified by reference to the prospectus and the prospectus supplement no. 1, except to the extent that the information provided by this prospectus supplement supersedes or supplements information contained in the prospectus and in the prospectus supplement no. 1. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus supplement is August 7, 2008. SELLING SHAREHOLDERS The table of selling shareholders appearing under the caption “Selling Shareholders” beginning on page 5 ofthe prospectus dated June 20, 2008 and the table of selling shareholders appearing under the caption “Selling Shareholders” in the prospectus supplement no. 1 dated July 11, 2008 arehereby supplemented and amended by adding to themthe information regarding certain selling shareholders set forth below.Where the name of a selling shareholder identified in the table below also appears in the table in the prospectus or in the table in the prospectus supplement no. 1, the information set forth below regarding such selling shareholder supersedes and replaces the information in the prospectus and in the prospectus supplement no. 1. The information set forth below is based on information provided by or on behalf of the selling shareholders to us in a selling shareholder questionnaire and is as of the date specified by the selling shareholders in such questionnaires.The selling shareholders identified below, in the prospectus dated June 20, 2008 or the prospectus supplement no.1 dated July 11, 2008may have sold, transferred or otherwise disposed of all or a portion of their notes or the shares of Class A common stock issuable upon conversion of the notes since the date on which they provided the information regarding their notes in transactions exempt from the registration requirements of the Securities Act. Selling Shareholder(1) Number of Shares Beneficially Owned Prior to Offering(2) Number of Shares of Common Stock That May Be Sold Pursuant to this Prospectus(2) Number of Shares Beneficially Owned After Offering Percentage of Outstanding Class A Common Stock Beneficially Owned After Offering(3) Absolute Strategies Fund, Forum Funds Trust(4) 26,190 26,190 - * CQS Convertible and Quantitative Strategies Master Fund Limited(5) 176,190 176,190 - * Lyxor/Mohican Convertible Arbitrage Fund Limited(6) 33,333 33,333 - * Sage Capital Management, LLC(7) 14,285 14,285 - * Wolverine Convertible Arbitrage Fund Trading Limited(8) 71,428 71,428 - * * Less than 1%. (1) Information regarding the selling shareholders may legally change from time to time. Any such changed information will be set forth in supplements to this prospectus if legally required. (2) Assumes for each $1,000 in principal amount of notes a maximum of 9.5238 shares of Class A common stock will be received upon conversion.This conversion rate is subject to adjustment as described in the Indenture among us, Central European Media Enterprises N.V., CME Media Enterprises B.V. and The Bank of New York, dated March 10, 2008, a copy of which is filed as an exhibit to our Quarterly Report on Form 10-Q for the quarter ended March 31, 2008, incorporated herein by reference.As a result, the number of shares of Class A common stock issuable upon conversion of the notes may increase or decrease in the future.We will not issue fractional shares of our Class Acommon stock upon conversion of the notes. Instead, we will pay cash in lieu of fractional shares based on the volume weighted average price per share of our Class A common stock on the final settlement period trading day of the applicable conversion period (or in the case if settlement in shares of Class A common stock only, the conversion period that would be applicable if settlement were in cash and, if applicable, shares of our
